Judgment rendered February 13, 1973, Supreme Court, New York County, convicting defendant upon a jury verdict of robbery in the first degree, grand larceny in the third degree, possession of a weapon, assault in the second degree and resisting arrest, unanimously modified, on the law, to the extent of reversing the conviction on the grand larceny count and dismissing that count of the indictment and, as so modified, the judgment is affirmed. As the People properly point out, the grand larceny count is an “ Inelusory concurrent count ” (CPL 300.30, subd. 4) of the robbery conviction. As such, a conviction upon the robbery count is deemed a dismissal of the lesser inelusory count of grand larceny (CPL 300.40, subd. 3, par. [b]; People v. Pyles, 44 A D 2d 784). Concur— Stevens, J. P., Murphy, Lupiano, Capozzoli and Lane, JJ.